UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-6485


JUANICE GAINES,

                  Petitioner - Appellant,

          v.

WARDEN OF FCI EDGEFIELD,

                  Respondent - Appellee,

          and

UNITED STATES OF AMERICA,

                  Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:13-cv-02678-DCN)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juanice Gaines, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Juanice      Gaines,       a     federal        prisoner,      appeals       the

district     court’s   order     accepting       the       recommendation         of    the

magistrate    judge    and    denying      relief     on    his     28   U.S.C.    § 2241

(2012)   petition.       We    have       reviewed    the     record      and    find    no

reversible    error.         Accordingly,       although       we    grant      leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.           Gaines v. Warden of FCI Edgefield, No.

5:13-cv-02678-DCN (D.S.C. Mar. 21, 2014).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                AFFIRMED




                                            2